Citation Nr: 9912120	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for disorders of the 
pancreas and spleen.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, assigned a 30 percent evaluation, prior to 
June 17, 1998, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1971.

In an October 1991 rating decision, the Department of 
Veterans Affairs (VA) regional office (RO) denied entitlement 
to service connection for non-Hodgkin's lymphoma, a back 
disorder, a gunshot wound of the pancreas and spleen, hearing 
loss, and entitlement to an increased evaluation in excess of 
30 percent for PTSD.  The veteran appealed.  On appellate 
review in October 1996, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for non-
Hodgkin's lymphoma and hearing loss of the right ear.  The 
issues of entitlement to service connection for disorders of 
the pancreas and spleen, whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a back disability and entitlement to 
an increased evaluation for PTSD were remanded for additional 
development.  Because the remanded claims remain in a denied 
status, those issues have been returned to the Board for 
appellate review.

Regarding the claimed back disorder, the record shows that by 
a February 1972 rating decision, the RO denied service 
connection for a back disability.  The veteran was informed 
of the denial and a timely appeal was not perfected.  The 
denial was continued by an April 1980 rating decision, of 
which the veteran was duly notified.  The record also shows 
that in a September 1985 decision, the Board denied 
entitlement to service connection for residuals of a shell 
fragment wound to the back.  

It is acknowledged, for this appeal, the March 1992 statement 
of the case notes that service connection had been denied by 
the RO and by the Board, indicating that the RO considered 
the Board decision final, even though the Board, in its 1985 
decision, limited its consideration to residuals of a gunshot 
wound of the back.  Nevertheless, as noted above, the RO, in 
1972, denied service connection for a back disability and 
confirmed the denial in an April 1980 rating decision.  It is 
also noted that notwithstanding the varied etiology 
attributed to the veteran's back disability, his disorder by 
any name, remains the same.  That is, it is inextricably 
intertwined with his general claim for entitlement to service 
connection for a back disorder and shell fragment wounds of 
the back, which, in any respect, has previously been denied 
and become final.  See Ashford v. Brown, 10 Vet. App. 120 
(1997).  Because the veteran's claim is not a new claim, but 
an attempt to reopen the previously denied claim for a back 
disorder, the Board will adjudicate the veteran's appeal on a 
finality basis.  

Regarding the disorders of the pancreas and spleen, by an 
April 1981 rating decision, the RO denied entitlement to 
service connection for residuals of shrapnel fragment wounds 
to the right side.  In his current claim, however, the 
veteran raised the issue of entitlement to service connection 
for residuals of gunshot wound to the pancreas and spleen.  
In October 1991, the RO stated that the service medical 
records showed no evidence of a gunshot wound to the pancreas 
or spleen, and in the associated statement of the case, 
characterized the issue as being in a finality posture.  

However, as noted on appellate review in October 1996, review 
of the record shows that the disorders of the pancreas and 
spleen were not specifically addressed in the April 1981 
rating decision.  As such, the finality doctrine is not 
applicable.  In 1996, the Board remanded the case in order to 
correct that due process defect.  However, for the reasoning 
set out the remand portion of the decision, the issue of 
entitlement to service connection for disorders of the 
pancreas and spleen will not be addressed in the decision 
below.  Instead, it must be remanded once again for due 
process considerations.

Regarding post-traumatic stress disorder (PTSD), in March 
1991, the veteran indicated that he wanted to pursue a claim 
of entitlement to an increased rating in excess of 10 percent 
for PTSD.  In October 1991, the RO denied the veteran's 
claim, and in disagreement, the veteran appeal.  On appellate 
review in 1996, the Board remanded the claim for additional 
development.  Subsequent to the Board's remand, by a November 
1998 rating action, the assigned 30 percent evaluation was 
increased to 50 percent, effective from June 17, 1998.  

Since a rating in excess of 50 percent is possible for PTSD, 
the issue remains on appeal and is before the Board in 
accordance with AB v. Brown, 6 Vet. App. 35 (1993).   
Moreover, since the issue of entitlement to a rating in 
excess of 30 percent prior to June 17, 1998 has not been 
resolved in the veteran's favor, this issue also remains on 
appeal.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability in February 1972 and the denial was confirmed 
and continued in April 1980.

2.  In a 1985 decision, the Board denied entitlement to 
service connection for residuals of a gunshot wound of the 
back.

3.  Subsequent to 1985, the newly submitted evidence consists 
of additional medical reports, supporting statements, and 
hearing transcripts.  Included within the medical evidence is 
a May 1998 VA examination report in which the examiner states 
that "most of the [veteran's] shrapnel wound scars were 
noted over the lumbar areas."

4.  The foregoing evidence was not previously considered and, 
assuming its credibility, is so significant that it must be 
considered to decide the merits of the case.

5.  Prior to June 17, 1998, the veteran's PTSD was manifested 
by grandiose ideation, delusional thinking, depression, anger 
and hostility, phobic avoidance, and easy excitability.  The 
veteran's disability picture was productive of considerable 
industrial and social impairment.

6.  The veteran's PTSD is currently manifested by feelings of 
anxiety, panic attacks, anger attacks, and delusions.  The 
veteran's disability picture, however, is productive of no 
more than considerable impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Prior to June 17, 1998, the criteria for entitlement to 
an evaluation of 50 percent for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 4.132, 
Diagnostic Code 9411 (1996).

3.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.2, 4.130, Diagnostic 
Codes 9440-9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material

The veteran argues that entitlement to service connection for 
a back disability is warranted because he incurred back 
injuries after parachute jumping while in service and as a 
result of incurring shell fragment wounds of the back.  The 
applicable law and regulation provide that basic entitlement 
to disability compensation may be established for a 
disability resulting from personal injury incurred in or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury incurred or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The service administrative records show that the veteran was 
stationed in Vietnam and awarded the Combat Infantryman's 
Badge.  Where a veteran was engaged in combat with the enemy 
during a period of war, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

Review of the record shows that in a February 1972 rating 
action, service connection for the back disorder was denied.  
In reaching that decision, the RO considered the veteran's 
service medical records, showing, on hardship examination in 
February 1971, notations of back trouble and, on the Report 
of Medical History, back trouble still present-muscles and 
nerves of the back, and a December 1971 VA examination 
report, showing no complaints of or findings associated with 
a back disorder.  Notice was mailed within the same month and 
in response, the veteran filed notice of disagreement in 
November 1972.  In December 1972, a SOC was issued.  The 
veteran, however, did not perfect the appeal thereafter.  As 
such, the claim became final.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998).

The record then shows that in December 1979, the veteran 
indicated that he wanted to reopen the claim.  By a February 
1980 letter, the veteran was told that the February 1972 
determination was final and new and material evidence was 
required.  

The evidence thereafter consists of an August 1972 Report of 
Illness or Physical Disability and February 1976 Disability 
Certificate.  In April 1980, after reviewing the foregoing, 
the RO confirmed and continued the denial and mailed notice 
to the veteran.  

Also of record are VA hospital reports dated in November 1979 
and April 1980; a VA examination report dated in February 
1981, showing complaints of a back disorder; a September 1981 
Statement of Patient's Treatment document; a January 1982 
Insurance Claim report from T.A.D., M.D., along with medical 
reports extending from November 1981 to April 1982; a 
November 1982 medical statement from J.L.S., M.D.; a VA 
examination report dated in May 1983; and Social Security 
reports dated in January 1984, including medical statements 
from J.T., Ph. D., and R.C.B., M.D.; an undated supporting 
statement from the veteran's mother; a January 1985 hearing 
transcript, in which the veteran testified that he incurred 
shell fragment wounds of the back; and VA outpatient 
treatment reports dated in March 1985, all of which reference 
unrelated disorders.  

After reviewing the foregoing evidence of record, in a 
September 1985 decision, the Board held that entitlement to 
service connection for residuals of shell fragment wounds of 
the back was denied.  In the decision, the Board found that 
no documented medical evidence of in-service shell fragment 
wounds or possible residuals thereof was demonstrated.  As 
discussed in the INTRODUCTION portion of the decision, 
notwithstanding the varied etiology attributed to the 
veteran's back disorder, in 1972 and 1985, his back disorder 
by any name, remains the same.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Thus, the claim is final.  

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  The exception to this rule states that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

The veteran asserts that he is entitled to service connection 
for a back disorder, and thereby, new and material evidence 
has been submitted.  Under Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the determinations of whether evidence is new and 
whether it is material are governed by the tests set forth in 
38 C.F.R. § 3.156(a), "new" evidence "means evidence not 
previously submitted to agency decision makers ... which is 
neither cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West, 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the United States 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) held that the 
two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510, 13 (1992).  

After the Board's September 1985 determination, evidence 
received consists of a May 1979 Agent Orange Attending 
Physician's Statement; an October 1985 VA examination report; 
a January 1987 report from the Health Agency; April 1987 and 
March 1990 VA examination reports; and VA outpatient 
treatment reports dated from March 1989 to September 1990, 
showing sporadic complaints of back pain and an assessment of 
low back pain and that a February 1990 x-ray study disclosed 
normal findings. 

The record also contains an October 1990 VA examination 
report, showing that the veteran complained of low back pain 
and attributed his symptoms to an in-service parachuting 
injury and that the impression was chronic low back pain; a 
June 1992 statement from V.M.H., recalling that the veteran 
sustained shrapnel wounds of the back while in service; a 
March 1993 hearing transcript in which the veteran testifies 
that he incurred shell fragment wounds of the back during 
service; medical reports from the Santa Barbara County Health 
Care dated in July 1992; and VA outpatient treatment reports 
extending from December 1990 to June 1995 and a February 1996 
VA examination report, each referencing unrelated disorders.

However, the record also contains a May 1998 VA examination 
report.  The report shows at examination the veteran recalled 
incurring sustained multiple small shrapnel wounds to the 
back secondary to an explosion in service.  Examination of 
the lumbar spine revealed tenderness with decreased range of 
motion and examination of the skin revealed multiple shrapnel 
wound scars, varying between 2 and 5-millimeters in diameter, 
over the lumbar areas of the back.  X-ray studies were 
normal.  After examination, in the diagnosis section, the 
examiner wrote, as noted in the above history, the veteran 
sustained multiple shrapnel wounds to the back while in 
service.  

Regarding the May 1998 VA examination report, the evidence is 
new because it was not previously of record at the time of 
the 1985 denial of service connection.  This evidence is also 
material to the veteran's claim, in that, without 
adjudicating the credibility of the evidence submitted, the 
new evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet. App. 1; Hodge v. West, 155 F.3d 1356; See Hadsell v. 
Brown, 4 Vet. App. 209 (1993); Justus v. Principi, 3 Vet. 
App. 510, 513; 38 C.F.R. § 3.156. 

The evidence of record now indicates that the veteran has a 
back disorder including multiple shell fragment wound scars 
of the lumbar region and that they were incurred in service.  
On examination in May 1998 examination of the skin revealed 
multiple shrapnel wound scars, varying between 2 and 5-
millimeters in diameter, over the lumbar areas of the back.  
In addition to the foregoing, the Board acknowledges that the 
veteran was awarded the Combat Infantryman's Badge, thereby 
establishing that he was engaged in combat.  See generally 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  
Considering the foregoing evidence and presuming its 
credibility, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Again, service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Based on the foregoing, the Board finds that the 
aforementioned evidence is new, in that it was not of record 
at the prior final disallowance and is not cumulative of 
other evidence of record and it is relative to and probative 
of showing that the veteran currently has a back disorder 
which could be related to service.  See generally, Savage v. 
Gober, 10 Vet. App 489 (1997); Caluza v. Brown, 
7 Vet. App. 498 (1995).  Consequently, new and material 
evidence to reopen the veteran's claim for service connection 
for a back disorder has been submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Increased rating

In September 1985, the RO, effectuating the Board's September 
1985 decision, granted entitlement to service connection for 
PTSD and assigned a noncompensable evaluation, effective from 
January 13, 1983.  In reaching the determination, the 
veteran's service medical records, VA and non-VA treatment 
reports, Social Security administration reports, reflecting 
that the veteran's disabilities included PTSD, rheumatoid 
arthritis, cirrhosis of the liver, bone marrow deterioration, 
shrapnel wounds, Grave's disease, hyperthyroidism, a seizure 
disorder, and depression, and personal hearing transcript 
were considered.

Thereafter, the record shows that in October 1985, a VA 
examination was accomplished.  On examination, the veteran 
complained of being easily angered and experiencing 
difficulty with sleeping, intrusive thoughts, and flashbacks.  
After examination, revealing evidence of disorganized 
thoughts, circumstantial and tangential thinking with 
difficulty in concentrating, and a moderately depressed mood, 
the assessment was PTSD, delayed type, and possible subtle 
organic brain deficit.  

After reviewing the foregoing, in December 1985, the 
noncompensable evaluation was increased to 30 percent, 
effective from January 13, 1983.

Thereafter, the evidence contains numerous VA and non-VA 
treatment reports showing that the veteran continued to 
receive treatment for symptoms associated with PTSD.  The 
record contains a January 1987 report from the Health Agency 
in which W.E.G., M.D., notes that the veteran was not capable 
of gainful employment and had a chronic pervasive deep-seated 
persistent and serious mental disorder which precluded 
working, and an April 1987 VA examination report, showing 
continued exhibitions of disorganized thinking, flashbacks, 
recollection of events from service, and difficulty with 
remembering and an assessment of PTSD, delayed type and mixed 
organic brain syndrome, unclear etiology.  The examiner noted 
that the veteran was competent for VA purposes but his memory 
was such that he could not hold consistent employment.  

VA outpatient treatment reports dated from March 1989 to 
March 1991 show continued treatment for intrusive thoughts 
and images of combat, nightmares of body parts with blood, 
experiencing cold sweats, nervousness, panic attacks, 
sleeplessness, and anxiety and diagnoses of PTSD and 
delusional disorder.  A VA examination report dated in May 
1990, which documents that the veteran's symptoms remained 
the same, but show a diagnosis of PTSD of disabling severity 
in combination with multiple medical disorders, as well as 
effect of long time unemployment due to PTSD, medical 
disorders, and inadequate coping capacity given his 
characterological structure, is also of record.  A March 1990 
Social and Industrial Survey report and a December 1990 VA 
examination report, recording a diagnosis of PTSD are also of 
record.

In March 1991, the veteran indicated that he wanted to pursue 
a claim of entitlement to an increased rating in excess of 30 
percent.

On VA examination in May 1991, it was noted that the veteran 
lived with his mother and his son.  He had no close friends 
or friends in the community but enjoyed fishing and going to 
the beach.  No other pleasures or interests, except for 
watching television, were noted.  On examination, the veteran 
appeared depressed, but smiled and spoke softly in a 
cooperative manner.  The veteran then recalled having several 
dreams of ". . . some gory things."  He stated that he 
awakened suddenly without fear and was apprehensive with 
nervousness although he felt that he could cope with it.  He 
denied exhibiting anger or hostility as he used to, but 
symptoms of phobic avoidance of crowds and easy excitability 
remained present.  The veteran also complained of hearing 
noises from service and experiencing startled response.  
Grandiose ideation and delusional thinking were also 
exhibited.  The impression was PTSD.

Also of record are medical reports from the Santa Barbara 
County Health Care dated in July 1992. 

After reviewing the foregoing evidence in October 1991 rating 
action, the RO denied entitlement to an increased evaluation.  
The veteran appealed.

The record thereafter consists of VA outpatient treatment 
reports extending from December 1990 to March 1993, showing 
continued treatment for PTSD; the veteran's March 1993 
personal hearing transcript in which he recalls experiencing 
difficulty with sleeping, nightmares, flashbacks, 
remembering, concentrating, coping with in-service events, 
fearfulness, avoidance behavior, and being easily frustrated 
and irritable; and VA outpatient treatment reports extending 
from October 1993 to June 1995, documenting continued 
counseling and treatment for anxiety, difficulty with 
sleeping, panic attacks, and increased anger as the veteran 
fought with his spouse and recording diagnoses of PTSD, 
delusional disorder, and anxiety.

VA examination in June 1998 disclosed that the veteran lived 
with his mother but was accompanied to examination by his 
neighbor.  During the interview, the veteran and his neighbor 
relayed that his symptoms consisted of cold sweats with 
flashbacks, orneriness, and meanness.  The veteran stated his 
nerves were bad, as he could barely write and he had a "pack 
rat syndrome, paper hoarding."  They added, he exhibited 
compulsive obsessive behavior, and at times, others thought 
he was psychotic.  The veteran also complained of being 
"uptight and antsy," experiencing sleeplessness, dreaming 
of "hand to hand combat," and stated it was hard to cope.  
The veteran also complained of incurring panic attacks 
approximately four to five times a week which were triggered 
by certain sounds and the "pressure" feeling of a 
helicopter blade, and hearing vehicle backfire or dogs 
barking.  The veteran also had delusions, in that he 
maintained that he talked with Michael Gorbachev of Russia at 
Avila Beach, California and he "got the plans for Diablo. . 
. [n]ext thing you know, Chernobyl happened."  The veteran 
denied hearing voices or having visual hallucinations.  

On examination, the veteran smiled frequently with an 
inappropriate expression or laughter.  He, however, appeared 
rather calm and a formal thought disorder was not present.  
The examiner noted that the veteran had delusions, but he 
could not ascertain whether the veteran had actual 
hallucinations.  The veteran had had significant anxiety, 
panic attacks and anger attacks.  Suicidal or homicidal 
ideation was not expressed.  The relevant impression was Axis 
I: PTSD, psychosis not other specified, and alcohol abuse; 
Axis IV: stressors are PTSD symptoms, finances, family 
problems; and Axis V: Global Assessment Functioning (GAF) 
pertaining solely to PTSD is 55.  GAF overall including 
alcohol abuse, psychosis not otherwise specified, and PTSD is 
35.

In a November 1998 rating decision, the RO increased the 30 
percent evaluation to 50 percent, effective from June 17, 
1998 pursuant to 38 C.F.R. Part 4, Diagnostic Code 9411.

As previously indicated, the veteran contends that he is 
entitled to an increased evaluation for PTSD.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Different diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Prior to November 7, 1996, the regulations provided that when 
PTSD causes a veteran definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms result in such 
reduction in initiative, flexibility and efficiency levels as 
to produce definite social and industrial impairment, a 30 
percent evaluation was warranted.  When PTSD causes a veteran 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
with reliability, flexibility, and efficiency levels so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment, a 50 percent evaluation 
was warranted.  

A 70 percent rating was warranted when there was severe 
social impairment and the psychoneurotic symptoms were of 
such severity and persistence that there was a severe 
inability to obtain or retain employment.  A 100 percent 
evaluation was warranted for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms employed 
under that regulations to describe symptomatology for rating 
purposes were "quantitative" in character.  To ensure that 
the Board meets the statutory requirement that it articulate 
"reasons or bases" for its decisions, the Court invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), and a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Also under the new criteria, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411-9440.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court observed 
that when the Secretary adopted the revised mental disorder 
rating schedule and published it in the Federal Register, the 
publication clearly stated an effective date of 
November 7, 1996.  The Court added, because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that the Secretary intended to apply those regulations only 
as of the effective date.  Therefore, in view of the 
effective date rule contained in 38 U.S.C. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary's legal obligation to apply November 7, 1996, 
as the effective date of the revised regulations prevented 
the application, prior to that date, of the liberalizing law 
rule stated in Karnas.  Accordingly, the Court held that for 
any date prior to November 7, 1996, the Board could not apply 
the revised mental disorder rating schedule to a claim.

After reviewing the evidence of record and the law and 
applicable regulation, the Board finds that for the period 
prior to June 17, 1998, in accordance with Rhodan and because 
it is more favorable to the veteran, the claim will be 
evaluated under the "old" criteria in effect prior to 
November 7, 1996.  

Prior to Juny 17, 1998, when applying the more favorable 
regulatory criteria, the record establishes that the 
veteran's disability picture warrants an increased rating to 
50 percent.  On examination in May 1991, objective findings 
show that the veteran was depressed, had dreams of "gory" 
things, was easily excitable, and exhibited phobic avoidance 
of crowds.  The veteran also complained of hearing noises 
from service, experiencing a startled response, and grandiose 
ideation and delusional thinking.  In addition to the 
foregoing, VA outpatient treatment reports extending from 
October 1993 to June 1995 document symptoms such as anxiety, 
difficulty with sleeping, increased panic attacks and 
increased anger.  During that time, diagnoses of PTSD, 
delusional disorder, and anxiety were made.  Considering the 
aforementioned positive findings of increased anger, anxiety, 
panic attack, delusions and sleeplessness in conjunction with 
the veteran's emotional and social impairment, in that he 
experienced difficulty with interacting with non-family 
members and had a phobic avoidance of crowds, the Board finds 
that the veteran's disability picture prior to June 17, 1998 
more nearly approximates the requisite criteria for a rating 
to 50 percent.  38 C.F.R. § 4.132, Diagnostic Code 9411.  As 
such, an increased rating in this regard is warranted.  
38 C.F.R. § 4.7.

However, the clinical data of record does not show that the 
veteran's disability picture more nearly approximates the 
criteria required for an increased rating in excess of 
50 percent, either before June 17, 1998 or thereafter.  
38 C.F.R. § 4.7.  In spite of the positive findings of 
record, clinical findings show that a formal thought disorder 
was not present and although evidence of delusional thinking 
was present, no suicidal or homicidal ideation was 
demonstrated.  Prior to June 17, 1998, there is no evidence 
of severe social impairment with psychoneurotic symptoms of 
such severity and persistence as to preclude employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  The Board 
recognizes the medical opinions of record, indicating that 
the veteran was unemployable during this time.  However, in 
this regard, the Board stresses that the record shows that 
the veteran was unemployable due to other medical disorders 
in conjunction with his PTSD.  The veteran's PTSD, alone, did 
not render him unemployable.  In rating the veteran's PTSD, 
disability attributable to the veteran's nonservice-connected 
disabilities cannot be considered.  See generally, Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  The record, historically 
and currently, shows that the veteran is unemployable as a 
result of his PTSD and other nonservice connected disorders.  
In view of the foregoing, the Board finds that the veteran's 
disability picture due solely to his PTSD more nearly 
approximates the criteria required for a 50 percent 
evaluation and no more.  38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411.

The clinical picture subsequent to June 17, 1998 also reflect 
symptoms of increased anger, anxiety, panic attacks 
(experienced approximately four or five times a week), 
delusions and sleeplessness.  The Board, however, points out 
that the veteran's clinical picture is similar to that 
described above, prior to June 17, 1998, and the recent 
evidence of record does not demonstrate that it has increased 
in severity.  On recent examination, the veteran denied 
hearing voices and having visual hallucinations.  The record 
also shows that the veteran lives with his mother and 
interacts with his neighbor, as she accompanied him on 
examination.  In addition, in 1998, the veteran's GAF due 
solely to PTSD was 55.  A GAF score of 55 to 60 indicates 
"moderate difficulty in social, occupational, or school 
functioning."  Diagnostic and Statistical Manual For Mental 
Disorders, 32 (4th ed. 1994), as cited in Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  The Board acknowledges that the 
veteran's overall GAF is 35.  However, that GAF score is 
based on the veteran's nonservice-connected disabilities 
along with his PTSD.  The Social Security determination in 
1984 reflects that his disabilities included PTSD, rheumatoid 
arthritis, cirrhosis of the liver, bone marrow deterioration, 
shrapnel wounds, Grave's disease, hyperthyroidism, a seizure 
disorder, and depression.  As noted above, when rating a 
service-connected disability, disability attributable to 
other factors, nonservice-connected disabilities, cannot be 
considered.  Massey, supra.  In view of the foregoing, the 
Board finds that the veteran's disability picture subsequent 
to June 17, 1998 more nearly approximates the criteria 
required for a 50 percent evaluation and does not warrant an 
increased evaluation.  38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411, now codified as 4.130, Diagnostic Code 9411-9440.

After June 17, 1998, the veteran's symptomatology does not 
meet the criteria for a higher evaluation under the old 
criteria in effect prior to November 7, 1996 or under the new 
criteria in effect subsequent to November 7, 1994.  There is 
no evidence of severe social impairment with psychoneurotic 
symptoms of such severity and persistence that there is a 
severe inability to obtain or retain employment and no 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances.  38 C.F.R. § 4.132, Diagnostic Code 9411, now 
codified as 4.130, Diagnostic Code 9411-9440.  The veteran's 
disability picture also fails to meet the criteria required 
for an increased rating to 100 percent evaluation.  No 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes or total occupational and/or 
social impairment is present.  Again, even though the veteran 
has delusions, no evidence of a formal thought disorder is 
present, he lives with his parents and interacts with his 
neighbor, and his GAF score, due solely to PTSD, is 55.  As 
such, the Board finds that the assigned 50 percent evaluation 
is appropriate.  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411, now codified as 4.130, Diagnostic Code 9411-9440.

The Board further notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (1998) 
have been considered.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The evidence of record does not show that 
the veteran's PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as that manifested by frequent 
hospitalization or marked interference with employment, is 
not demonstrated.  The record shows that the PTSD along with 
other nonservice-connected disabilities render him 
unemployable and the record does not establish that his PTSD 
is productive of frequent hospitalizations.  An increased 
rating on an extraschedular basis, therefore, is not 
warranted.  In accordance with applicable schedular criteria, 
therefore, the Board concludes that increased evaluations in 
this regard are not warranted.


ORDER

New and material evidence having been submitted, the appeal 
is granted and the claim of entitlement to service connection 
for a back disorder is reopened.

Prior to June 17, 1998, entitlement to an increased 
evaluation to 50 percent for PTSD is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.

Entitlement to an evaluation in excess of 50 percent for PTSD 
disability is denied.


REMAND

As discussed above, the Board found that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for back disorder.  The Board therefore 
finds that additional action by the RO is required.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

At VA examination in May 1998, the veteran recalled incurring 
sustained multiple small shrapnel wounds to the back 
secondary to an explosion in service and examination of the 
lumbar spine revealed tenderness with decreased range of 
motion and multiple shrapnel wound scars, varying between 2 
and 5 millimeters in diameter.  Also, after examination, the 
examiner suggested that the veteran sustained multiple 
shrapnel wounds to the back while in service.

In view of the foregoing, the Board finds that a medical 
opinion is required in order to ascertain, whether it is at 
least as likely than not that the veteran's multiple shrapnel 
wounds to the back were incurred in service.  It is noted 
that the if the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Talley v. Brown, 
6 Vet. App. 72 (1993).  The Board may not rely on it's own 
unsubstantiated judgment as to whether a disability was 
incurred in or aggravated by service, but must support its 
medical conclusions with independent medical evidence in the 
record.  Crowe v. Brown, 7 Vet. App. 238, (1994).  As such, 
additional development is warranted.

Regarding service connection for disorders of the pancreas 
and spleen, on appellate review in October 1996, the Board, 
in part, pointed out that in an April 1981 rating decision, 
the RO denied entitlement to service connection for residuals 
of shrapnel fragment wounds to the right side.  The Board 
also pointed out that in his current claim, the veteran 
raised the issue of entitlement to service connection for 
residuals of gunshot wound to the pancreas and spleen, as in 
March 1991 he reported that he had been wounded in those 
areas. 

The Board then noted that in an October 1991 rating decision, 
the RO stated that the service medical records showed no 
evidence of a gunshot wound to the pancreas or spleen and in 
the associated statement of the case, identified the issue as 
materiality of the evidence to establish service connection 
for residuals of a gunshot wound of the pancreas and spleen, 
thereby indicating that the veteran previously had been 
denied service connection for residuals of shrapnel wounds of 
the right side to the pancreas and spleen. 

The Board noted the April 1981 rating action did not 
specifically address the claimed disorders of the pancreas 
and spleen.  Consequently, the veteran's claim could not be 
adjudicated under the finality doctrine.  It was also 
acknowledged that while the statement of the case indicated 
that the RO reviewed the entire record, it was unclear 
whether the claims of service connection for disorders of the 
pancreas and spleen were truly reviewed de novo.  As such, 
the Board remanded the issues for additional development.  

In the remand, the Board directed the RO to review the issue 
of entitlement to service connection for disorders of the 
pancreas and spleen on a de novo basis.  However, subsequent 
to the Board's 1996 remand, it appears as though the 
foregoing development has not been accomplished.  As the 
November 1998 supplemental statement of the case shows that 
the RO continued to adjudicate the veteran's claim on a 
finality basis.  The issue was characterized as whether new 
and material evidence has been submitted to reopen the claim 
for service connection for disorders of the spleen and 
pancreas and the applicable law and regulation, as well as 
reasons and bases were provided to the veteran.  The issue 
thereafter was returned to the Board for appellate review.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that where the RO fails to comply with directions in a prior 
remand order, the matter must be remanded again for 
additional development.  The appellant has the right to VA 
compliance with the terms and conditions set forth in remand 
orders from the Board.  Id.  Further, where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  In view of the 
foregoing, the Board must once again remand the veteran's 
claim for additional development.

To ensure that full compliance with the veteran's due process 
rights is accomplished, this case is therefore REMANDED for 
the following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions that his disorders of the 
pancreas and spleen and back disorder 
were incurred in service.  Any evidence 
received from the veteran should be made 
part of the claims folder.

2.  The veteran should be asked to 
identify any other physicians or medical 
facilities from which he has been treated 
or evaluated for back disorder since 
service.  Any evidence received should be 
made part of the claims folder.

3.  Thereafter, if possible, the RO 
should contact the physician who 
performed the May 1998 VA examination, 
Dr. A.P., if he is available, or, if not, 
another VA physician.  The reviewer 
should be asked whether, based upon his 
review of the service medical records and 
post-service evidence of record, he still 
maintains that the evidence shows 
findings of multiple shrapnel wounds of 
the lumbar spine and, if so, to provide a 
complete discussion of his reasons for 
that belief.  Also, if the record 
demonstrates evidence of multiple 
shrapnel wounds of the lumbar spine, he 
should also address whether the veteran's 
decreased range of motion is related to 
the veteran's disorders of the skin 
and/or, to the extent possible, whether 
that the veteran's decreased range of 
motion is related to any in-service 
events.  An opinion addressing the 
etiology of any disorder present should 
be provided.  Copies of the service 
medical records and any other relevant 
post-service medical records contained in 
the claims file or recently obtained 
should be provided to the examiner in 
order to assist his memory and inform his 
opinion.  

4.  The RO should then review the 
veteran's claim and should adjudicate the 
issues of entitlement to service 
connection for a back disorder and 
disorders of the spleen and pancreas.  
All pertinent law, regulations, including 
38 C.F.R. §§ 3.303, 3.304, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



